[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 08-13880
                                                            November 18, 2008
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________                CLERK

                   D. C. Docket No. 07-02470-CV-TCB-1



JAMES HOOD,
METRO ATLANTA TASKFORCE FOR THE HOMELESS,


                                                      Plaintiffs-Appellants,

                                   versus


GOVERNOR GEORGE ERVIN (SONNY) PERDUE,
ATTORNEY GENERAL THURBERT BAKER,


                                                      Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________
                             (November 18, 2008)

Before BLACK, PRYOR, and HILL, Circuit Judges.
PER CURIAM:

       Dr. James Hood and Metro Atlanta Taskforce for the Homeless appeal the

denial of their post-judgment motion to amend their complaint, filed pursuant to

Rule 59. The district court denied the motion, holding that plaintiffs had not

presented any newly discovered evidence, nor established any intervening

development or change in the controlling law, or need to correct a clear error or

manifest injustice, as required by Preserve Endangered Areas of Cobb’s History,

Inc. v. United States Army Corps of Eng’rs, 916 F. Supp. 1557, 1560 (N.D. Ga.

1995).1    The district court noted that in the absence of a showing of any of the

above, a motion for reconsideration “is not an opportunity for the moving party . . .

to instruct the court on how the court ‘could have done it better’ the first time.” Id.

Because we find no abuse of discretion in the district court’s conclusion, we

       AFFIRM.




       1
         To the extent that the plaintiffs’ motion could be construed to argue that the dismissal of
their complaint without leave to amend was a miscarriage of justice, the district court noted that
requesting leave to amend in a footnote in their brief in opposition to dismissal, without
specifying the substance of the amendment nor attaching a copy of the amended complaint does
not satisfy the law of this circuit. See Atkins v. McInteer, 470 F.3d 1350, 1361-62 (11th Cir.
2006).

                                                 2